Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 15, 2016

                          No. 04-16-00068-CR & No.04-16-00069-CR

                                   Delmis Edmond SHIELDS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court No. 5474 & 5475
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

        On June 8, 2016, appellant filed a motion to consolidate appeal Nos. 04-16-00068-CR
and 04-16-00069-CR. Appellant served the State with a copy of the motion, and the State has
not objected. We have reviewed the cases, and agree that the two cases are similar enough to
treat them as one case. Therefore, appellant’s motion is GRANTED and it is ORDERED that the
two cases shall be consolidated for briefing and argument purposes. The parties shall file
motions, briefs, and other pleadings as if the two appeals were one case, but shall put both appeal
numbers in the style of the case. The record, however, shall remain separated. In the event that
the cases are submitted on oral argument, both cases shall be argued together, as a single appeal,
and the total time limit for each side at oral argument shall equal the ordinary time limit for a
single appeal. The court will dispose of the entire case with the same judgment, opinion, and
mandate. This order does not extend the briefing schedule.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2016.
___________________________________
Keith E. Hottle
Clerk of Court